Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thommana (US 10,116382) in view of Lamy-Bergot (US 20140169199) and further in view of Eyer (US 20060248235), and further in view of Du (US 20140355504).
Referring to claim 1, Thommana discloses a communications node for a network (FIG. 1 and FIG. 2, “Communicaton Device (node)”), comprising: 
a precise timing source configured to generate timing information (Fig. 2, Col. 4, lines 30-31,“Chip Scale Atomic Clock”. Abstract and Col. 1, lines 26-35, “time source configured to provide timing information”),
a transmitter capable of transmitting and receiving (FIG. 1, 2 and Col. 4, lines 20-40, “node 102-106 listens and transmits at the appropriate times”, “Global Positioning System (GPS) receiver)”), and transmit compatible PDU (Col. 5, line 5-20, “transmit voice, data”, col. 9, lines 35-65, “TDMA”, note that in data. Col. 10, lines 20-35, “waveform can support digital voice. In a TDMA waveform-based network, the TDMA HF waveform can support a mode where the incoming voice can be passed through a speech to text translator which can compress the incoming voice to as low as 64 bits per second text. The text may then be passed through a text to speech converter at the receiving end”. Note that in TDMA system communication takes place in packets. These packet is equivalent to PDU or packet data unit); and the transmitter configured to: encode timing information (Col. 4, lines23-37, “To facilitate communications among these nodes 102-106, it may be beneficial for every node 102-106 in the communication system 100 to be time synchronized and ensure that every node 102-106 listens and transmits at the appropriate times. In some embodiments, time synchronization can be achieved using timing information received from a navigation satellite system based time source”, note when the system provides communication between time synchronized devices, it must include the timing information encoded in the transmission packet, thus, the timing information is include and encoded in the transmission packets);
Thommana is silent on the network being a 4G Automatic Link Establishment network and transmitting at over a frequency range from at least 2 MHz to 30 MHz, 
Lamy-Bergot discloses network being a 4G Automatic Link Establishment network (Par. 2 and 5, “ALE link setup (the initials standing for Automatic Link Establishment) and proposes a new-generation approach, termed 4G”) and transmitting at over a frequency range from at least 2 MHz to 30 MHz (Par. 56, “communication devices 10, 11 can operate in a range of frequencies varying from 1.5 to 30 MHz (so-called military HF band). This device can also be used in VHF/UHF (Very High Frequency/Ultra High Frequency) higher bands for radios having a broadband capability”. Note that 1.5-30 includes 2-30 MHz), 
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Thommana by incorporating the teachings of Lamy-Bergot so that the GPS communication system can be applied to the higher frequencies in 4g, for the purpose of increasing available communication resources. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Thommana is silent on the timing information comprising minute data, second data and millisecond data.
Eyer discloses timing information comprising minute data, second data and millisecond data (Par. 35, “Timing data is, in one embodiment, as extensive as to include month-day-year, hour-minute-second-millisecond”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Eyer so that the precise timing including seconds and millisecond are included, for the purpose of providing a precise time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Thomanna is silent on transmitting to at least one unsynchronized node.
Du discloses transmitting to at least one unsynchronized node (Par. 9, 13, “handling a device in an unsynchronised state, comprising sending to the device a discontinuous reception configuration to be used by a device when in the unsynchronised state while remaining connected, and sending control information to the device”. Par. 15, “sending to the device a command to move to the unsynchronised state, thereby causing the device to stop a time alignment timer and release a control channel for the synchronised state, and maintain the device in connected state based on a discontinuous reception configuration defined for the unsynchronised state.”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of combination by incorporating the teachings of Du for the purpose of sending special messages to unsynchronized devices to let them know to change or unchanged their synchronous state. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the node of claim 1, wherein the precise timing source includes an atomic clock (Thommana, FIG. 2 and Col 4, lines 31-32: "Chip Scale Atomic Clock (CSAC) 132 may also be utilized to provide additional timing information").
Referring to claim 3, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the node of claim 1, wherein the precise timing source includes a satellite-based position receiver configured to generate absolute timing information based on at least one received satellite signal." (Thommana, Col. 4, lines 25-45, “GPS coupled with additional timing information”, note that GPS shall be the typical and preferred method of achieving TOD synchronization among PUs in a network).
Referring to claim 4, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the node of claim 1, wherein the timing information corresponds to a relative time (Thommana, abstract, “communications are carried out in a time synchronized manner and based on a Time”, Claim 1, timing information for the communication device, the timing information being synchronized with other communication devices participating in a same network the communication device is configured to participate”. Note that synchronized time is relative time).
Referring to claim 6, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the node of claim 1, wherein the communications node is selected from a group including a mobile platform and a manpack (Thommana, Co. 11, lines 3-6, “mobile nodes”).
Referring to claim 7, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the node of claim 1, wherein the communications node is a network control station (NCS) of the 4G ALE network (Lamy-Bergot, FIG. 1 and Par. 55, “an exemplary HF broadband communication system suitable for implementing the ALE link establishment procedure according to the invention. The system 1 comprises a first HF radio communication post or first device, 10, and a second HF communication post or second device, 11. The first communication device 10 comprises a first transmitter/receiver 12 coupled to a first antenna 13 and a first controller 14.” Note that device 10 is a ALE device that operates in 4G network and it controls communications with controller 14, thus, it is equivalent to network control station).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Thommana by incorporating the teachings of Lamy-Bergot so that the GPS communication system can be applied to the higher frequencies in 4g, for the purpose of increasing available communication resources. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
	Claim 8 recites features analogous to the features of claim 1, except that claim 8 is a method claim and claim 1 is an apparatus claim, thus, it is rejected for the same reasons as set forth above.
Referring to claim 9, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the method of claim 8, wherein generating, via a master node of a 4G ALE network, precise timing information includes: generating, via a satellite-based position receiver of the master node, absolute timing information based on at least one received satellite signal (Thommana, FIG. 2 and Col 4, lines 31-32: "Chip Scale Atomic Clock (CSAC) 132 may also be utilized to provide additional timing information". And Thommana, Col. 4, lines 25-45, “GPS coupled with additional timing information”, note that GPS shall be the typical and preferred method of achieving TOD synchronization among PUs in a network).
Referring to claim 10, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the method of claim 8, wherein generating, via a master node of a 4G ALE network, precise timing information includes: generating the precise timing information via an atomic clock of the master node (Thommana, FIG. 2 and Col 4, lines 31-32: "Chip Scale Atomic Clock (CSAC) 132 may also be utilized to provide additional timing information").
Referring to claim 11, the combination of Thommana/Lamy-Bergot/Du/Eyer discloses the method of claim 8, wherein generating, via a master node of a 4G ALE network, precise timing information includes: generating the precise timing information based on a relative time corresponding to the master node (Thommana, abstract, “communications are carried out in a time synchronized manner and based on a Time”, Claim 1, timing information for the communication device, the timing information being synchronized with other communication devices participating in a same network the communication device is configured to participate”. Note that providing synchronized time is equivalent to providing relative time).

Allowable Subject Matter

Claim(s) 5, 12-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the limitations “wherein the at least one unsynchronized node is a first unsynchronized node, further comprising: relaying, via the first unsynchronized node, the ALE-compatible PDU to at least one second unsynchronized node”, and “the node of claim 1, wherein the 4G ALE- compatible PDU includes a Time-of-Day Response, TOD RESP, PDU” and embedding the encoded millisecond data in a Time-of-Day Response (TOD RESP) PDU”, along with the limitations of claims 5, 12, 13 and the intermediate and base claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/FRED A CASCA/Primary Examiner, Art Unit 2644